Citation Nr: 1125194	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to exposure to an herbicide agent (i.e., Agent Orange).

2.  Entitlement to service connection for a stomach disorder, including gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003, June 2004 and March 2005 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  The Veteran testified before the undersigned Veterans Law Judge in June 2009; a transcript of that hearing is associated with the claims folder.  Additionally, the Veteran participated in informal conferences with a Decision Review Officer (DRO) in December 2005 and September 2007; reports of these conferences are also of record.  

The issues now before the Board were remanded in December 2009 for further evidentiary and procedural development.  As discussed in more detail below, the Board finds that development was accomplished with regard to the Veteran's claim for service connection for diabetes mellitus.  However, as requested development was not substantially completed as to his claim for service connection for a stomach disorder, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and the probative evidence does not demonstrate that he was exposed to an herbicide agent (i.e., Agent Orange) during his period of active military service.

2.  The competent and credible evidence fails to show that diabetes mellitus manifested during the Veteran's active military service, manifested within one year of separation from such service, or is otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated therein, including as due to exposure to an herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that a letter sent to the Veteran in March 2009 fully satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, such notice should have been sent prior to the initial adjudication of the Veteran's diabetes mellitus claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the March 2009, the entire record was reviewed and the claim was readjudicated in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing an adequate VA examination, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Service records have been associated with the claims folder as well as all VA and non-VA treatment records identified by the Veteran as relevant to the current appeal.  He has not identified any additional relevant, outstanding evidence that needs to be obtained before deciding his appeal.  

The Board notes that the Veteran was not scheduled for a VA examination in conjunction with this appeal.  However, the Board has determined that the evidence currently of record is sufficient to decide his claim; thus, no examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  As discussed, in more detail below, the Board does not find the evidence of record sufficient to establish that the Veteran was exposed to an herbicide agent during service.  There is also nothing of record, including any lay assertions by the Veteran, that his diabetes mellitus is otherwise related to his military service.  Therefore, inasmuch as he has not presented evidence of an event, injury, or disease in service, nor evidence which "indicates" that diabetes mellitus "may be associated" with military service, he has not met the requirements necessary to trigger VA's duty to provide an examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); McLendon, 20 Vet. App. at 81-83; 38 C.F.R. § 3.159(c)(4).  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction, the Board previously remanded this appeal in December 2009.  The purpose of this remand was to allow the Agency of Original Jurisdiction (AOJ) to review additional evidence received since the March 2006 statement of the case.  The record reflects that the Veteran's diabetes mellitus claim was readjudicated in a March 2011 supplemental statement of the case; the additional evidence was considered in this readjudication.  It therefore appears that there was substantial compliance with the Board's remand directives and it may continue with its determination as to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for diabetes mellitus.  He has asserted throughout this appeal that his diabetes mellitus is related to exposure to an herbicide agent (i.e., Agent Orange) while serving aboard the USS Coral Sea during the Vietnam Era.  In June 2009, he testified that while he was primarily a cook during service, he also performed the duties of "nozzle man" on the Quebec hose team and that such duties placed him in direct contact with Agent Orange.  More specifically, it is the Veteran's contention that the USS Coral Sea transported dioxin (Agent Orange) for dissemination in Vietnam and that he was exposed while the drums were being transferred from the hangar deck up to the flight deck.  Alternatively, he testified that he went ashore of a small island off the coast of Cambodia during a rescue mission and that he was possibly exposed to residual dioxin present on the clothes of the injured and dead.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Also relevant to this appeal, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Additionally, type II diabetes mellitus shall be service connected if it becomes manifest to a degree of ten percent or more any time after service and the veteran was exposed to an herbicide agent (i.e., Agent Orange) during active military, naval, or air service.  38 U.S.C.A. §§ 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 75 Fed. Reg. 168, 53202 (Aug. 31, 2010).  

Here, the Veteran's service treatment records are silent for any mention of diabetes mellitus.  Rather, the competent evidence of record clearly establishes that the Veteran was diagnosed with type II diabetes mellitus at age thirty-five, in 1988, which is more than a decade after his separation from service.  As such, service connection may not be awarded on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  

As for whether service connection may be awarded on a presumptive basis as a chronic disability related to exposure to an herbicide agent, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  In the instant case, the Veteran has never contended that he set foot in the Republic of Vietnam.  He has, however, submitted a lay statement asserting that the USS Coral Sea spent time in "brown water" areas, specifically, Haiphong Harbor, during his period of active duty service.  Yet, other evidence of record, namely, a history of the USS Coral Sea submitted by the Veteran, indicates that the ship was located at Yankee Station (in the South China Sea) beginning in early-1972 and "off the waters" of South Vietnam beginning in April 1975.  Additionally, the ship's history notes that sorties were flown into Haiphong in 1972 as part of a spring offensive; thus, it is unlikely that the Veteran's aircraft carrier was anchored there during the offensive.  See 38 U.S.C.A. § 1154(a) (West 2002).  

In assessing the credibility of the Veteran's lay assertions, the Board finds no internal inconsistencies with which to doubt his belief that the USS Coral Sea was in "brown water" areas.  However, in determining what probative value to assign such statements, the Board notes that the Veteran has not provided any significant detail regarding why an aircraft carrier would be patrolling the in-land waterways of Vietnam.  Furthermore, the Board finds that the historical evidence of record, which directly contradicts the Veteran's lay statements, to be of much greater probative value than the thirty-year old recollections of the Veteran regarding the location of the USS Coral Sea during the Vietnam Era.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Absent some evidence to corroborate the Veteran's lay statements regarding "brown water" service, the Board finds that a preponderance of the evidence establishes that the Veteran did not have "brown water" service in Vietnam.  As such, it may not be presumed that he was exposed to Agent Orange during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)); 38 C.F.R. §§ 3.307(a)(6), 3.313(a) (2010).  

Although the Board concludes that the Veteran is not entitled to a presumption of herbicide exposure, service connection may still be possible under 38 C.F.R. § 3.309(e) if the evidence demonstrates exposure to Agent Orange through some other means (i.e., exposure from barrels aboard the USS Coral Sea or residual dioxin from men aboard SS Mayaguez).  However, as above, the Board finds that the evidence of record is insufficient to establish exposure to herbicides (Agent Orange) while onboard the USS Coral Sea.  In this regard, the record contains a memo from the Joint Services Research Records Center (JSRRC) dated May 1, 2009, stating that "[t]o date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam."  Such evidence weighs heavily against the Veteran's own lay contentions that he observed and handled dioxins during service.  And as for any residual herbicides on the clothing of men from the SS Mayaguez, there is no evidence of record, including any lay statement by the Veteran, to suggest that herbicides were used in Cambodia (including Kaoh Tang) during his period of active duty service.  Further, a ship history of the SS Mayaguez fails to show that this ship had spent time in Vietnam prior to its rescue in 1975, thereby exposing the crew to herbicides.  

Finally, the Board acknowledges that the Veteran submitted two buddy statements in October 2003 in an effort to establish exposure to herbicides during service.  Pertinent to this decision, however, one of the veterans served on a different ship than the Veteran and the other served on the USS Coral Sea prior to the Veteran's arrival.  As such, their statements lack any probative value as it relates to this determination and whether the Veteran was exposed to an herbicide agent during service.  

Seeing as the evidence preponderates against a finding of exposure to herbicides (i.e., Agent Orange) during service, service connection may be awarded only if the competent evidence demonstrates that the Veteran's diabetes mellitus is directly related to his active duty service.  Unfortunately, none of the remaining evidence of record discusses the likely etiology of his diabetes.  Nevertheless, such evidence, or rather lack thereof, weighs heavily against the Veteran's claim.  In this regard, there is nothing the service treatment records that would indicate that diabetes mellitus began during service or within the presumptive period and, as previously noted, he was diagnosed with diabetes more than a decade after separating from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board is sympathetic to the Veteran's claim.  However, as discussed in detail above, there is nothing of record to support any lay assertions that he was exposed to herbicides during service.  And absent any evidence establishing some other causal connection to military service, it appears that a preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus as due to exposure to an herbicide agent (i.e., Agent Orange) is denied.


REMAND

The Board remanded the issue of entitlement to service connection for a stomach disorder, including gastroesophageal reflux disease (GERD), in December 2009 for the purpose of obtaining a VA examination that considers the nature of any current disorder(s) as well as whether such disorder(s) is related to the Veteran's military service, to include in-service complaints of abdominal pain, nausea, vomiting, and diarrhea.  The record reflects that the Veteran underwent an examination in February 2010 and the report contains an opinion that the Veteran's currently-diagnosed GERD is not related to military service.  Pertinent to the reasons for this remand, however, the examining physician's opinion only considered whether GERD is related to "conditions treated in service" and did not address any of the Veteran's lay statements regarding symptoms not documented in the contemporaneous service treatment record.  As discussed further below, the lack of consideration for the lay evidence of record renders the February 2010 examination and opinion inadequate for adjudication purposes and another remand is necessary to obtain a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order)

In concluding that GERD is not related to military service, the February 2010 VA examiner noted that the symptoms documented in the Veteran's service treatment records represent "different diagnostic entities . . . and were not GERD."  The examining physician then stated that symptoms of GERD include one or more of the following: heartburn in the chest/throat, difficulty swallowing, and nocturnal wheezing or coughing.  While the Board acknowledges that none of these symptoms are documented in the contemporaneous service treatment record, the record does contain lay evidence regarding the existence of some of these symptoms during service.  Specifically, the Veteran testified at the June 2009 Board hearing that he has experienced acid reflux since service, and at the February 2010 VA examination he reported that he had recurring episodes of heartburn and acid reflux while aboard the USS Coral Sea that were temporarily relieved with medication prescribed by a corpsman and that worsened with exercise.  

As a lay person, the Veteran is competent to report information of which he has personal knowledge such as experiencing heartburn and acid reflux into his throat (i.e., information that he can gather through his senses).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such statements are still subject to a determination regarding credibility, see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), but in the instant case, the Board finds no reason to doubt the Veteran's description of symptoms during service.  In this regard, the Veteran's in-service gastrointestinal complaints of nausea, vomiting, and diarrhea were often treated with remedies that are also used to treat acid reflux (i.e., Mylanta and Maalox).  Thus, it is quite possible that he did not seek specific treatment for his heartburn symptoms because they were being addressed by treatment for other gastrointestinal problems.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  

The Board must address a veteran's lay assertions in adjudicating a claim for service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Here, the Board finds that the Veteran has presented competent and credible lay evidence that he experienced heartburn and acid reflux during service despite no contemporaneous documentation of such symptoms in the service treatment records.  While no clinician has indicated that the Veteran's in-service complaints represent GERD, the statements made by the February 2010 VA examiner tend to suggest that these symptoms may be related to GERD and are therefore relevant to the claim on appeal.  As such, any medical opinion addressing the issue of whether the Veteran's GERD is related to service must reflect consideration of the Veteran's description of symptoms during service in addition to the medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any stomach disorder(s), including GERD.  The claims file, including a copy of this REMAND, must be made available to the reviewing physician, and the opinion should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, interviewing and examining the Veteran, and performing any medically indicated testing, the examiner should respond to the following question.  A detailed rationale should accompany any opinion and must reflect consideration of both lay and medical evidence of record.  

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's GERD is in any way related to his active military service, to include any in-service complaints of abdominal pain, nausea, vomiting, and diarrhea (as documented in the service treatment record) or any lay assertions of in-service symptoms of heartburn (not documented, but accepted as credible for purposes of this appeal).  

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


